Judgment unanimously affirmed. Memorandum: Defendant was convicted for promoting prostitution in the third degree (Penal Law § 230.25 [2]). He claims that the evidence did not support the verdict and that the trial court erroneously prevented defense counsel from commenting in summation that the alleged prostitute was not called as a prosecution witness. We disagree.
Defendant offered the prostitute’s services to two experienced police officers for a stated price. This evidence, if believed by the jury, was sufficient to prove that defendant was guilty of promoting prostitution in the third degree (see, People v Carey, 109 AD2d 982, 983; cf. People v Rodriguez, 104 AD2d 547). On this record, the trial court’s ruling during summation did not deprive defendant of a fair trial. (Appeal from judgment of Monroe County Court, Cornelius, J.—promoting prostitution, third degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Lawton, JJ.